DUFFY, J.
The accident occurred to the employee October 27, 1915. His claim was filed with the Commission October 25, 1917. The hearing occurred November 27, 1917, and the award was made by the Commission February 16, 1918.
At the hearing on appeal, which occurred in this Court December 3, 1918, the company introduced additional tes•timony, which proves that a part of Grimm’s duties were to keep clear of ashes two tracks leading to a coal tii> pie. These tracks and tipple were largely used by engines engaged in interstate traffic. This testimony is uncontradicted.
I think the facts of the case bring it clearly within the case of Erie, &c., vs. Winfield, 244 U. S. 179, the facts in the two cases being substantially the same, and it must be held that his claim must be prosecuted under the Federal Act.
The award of the Commission must, therefore, be reversed, with costs to appella’nt.